Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on January 15, 2021, claims 1, 6-8, 13-15, 17, 19, and 20 were amended and claims 3, 5, 10, 12, 16, and 18 were cancelled.  
Claims 1, 2, 4, 6-9, 11, 13-15, 17, 19, and 20 are currently pending, of which claims 1, 8, and 15 are independent claims. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Troy D. Hammon on March 22, 2021.
To resolve a typographical error, paragraph [0053] of the present application, as published, has been amended as follows: 
IN THE SPECIFICATION
[0053] At (502) the method can include receiving a startup signal initiating the control algorithm for providing dynamic management of resonance. Startup signal can be generated and/or received by one or more controllers, such as central master controller 226 and/or turbine-level controller 224. Startup signal may be generated by one or more controllers, such as central master controller 226 and/or turbine-level controller 224, in response to a user input or interaction with the one or more controllers indicating a desire to initiate method 500. The user input can be provided through a user interface, such as user interface 416 (FIG. 4). Startup signal may be generated by one or more controllers, such as central master controller 226 and/or turbine controller 224, in response to one or more signals 

Response to Arguments
In view of the substantive amendments made to the claims and Applicant’s arguments, as noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Sagi et al., US Patent Publication Number 2015/0184632 A1, is directed to computing an error between a farm-level base point power forecast and a measured farm-level active power, and generating an aggregated farm-level active power set point for the wind farm based on the error and a frequency response set point, generating aggregated turbine-level active power set points for the wind turbines based on the aggregated farm-level active power set point.  The aggregated turbine-level active power set points are transmitted to the respective wind turbines, using the aggregated turbine-level active power set points for determining aero power set points for each of the plurality of wind turbines and storage power set points for energy storage elements coupled to each of the respective wind turbines.  The aero power set points are used for controlling the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method for controlling a wind farm electrical power system, wherein the wind farm electrical power system includes one or more controllers a the power threshold that is based, at least in parts on the total power production capabilities of the one or more wind turbines that are active and the number of the one or more wind turbines operating in low wind or no wind conditions”; and following the controlling the operational state of each of the voltage regulators to reduce the resonance condition, detecting, by the central master controller, that the total power being produced by the one or more wind turbines that are active is greater than or equal to the power threshold; and generating, via the central master controller, a voltage regulator gain command configured to establish a constant gain for each of the voltage regulators of the wind turbines having the total power production at least equal to the power threshold.

Claim 8
The reasons for allowance of Claim 8 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a control system for operating a wind farm electrical power system, wherein the wind farm electrical power system includes one or more wind turbines electrically connected to a power grid through a point of interconnection, the control system comprising: one or more controllers, the one or more controllers including at least one turbine controller and a central master controller, the central master controller being configured to control an operational state of a voltage regulator of each of the one or more wind turbines, the one or more controllers including: one or more processors; and one or more memory devices, wherein the one or more memory devices configured to store instructions that when executed by the one or more processors cause the cause the one or more processors to perform operations, the operations comprising: receiving, by the one or more processors, one or more signals from a sensor associated with the one or more wind turbines; determining, by the one or more processors, the one or more wind turbines that are operating in conditions indicative of a resonance condition in the wind turbine electrical power system based, at least in part, on the one or more sensor signals; determining, by the one or more processors, a total amount of power being produced by the one or more wind turbines that are active; generating, by the one or more processors, one or more control signals based, at least in part, on a power requirement at the point of interconnection and a comparison between the total amount of power being produced by the one or more wind turbines that are active and a power threshold that is based at least in part on the total power production capabilities of the one or more wind turbines that are active; controlling, by the one or more processors of the central master controller, an operational state of each of the voltage regulators based, at least in part, on the one or more control signals, wherein the controlling the operational state of each of the voltage regulators comprises adjusting, via the one or more processors of the central master controller, a voltage regulator gain for one or more of the voltage regulators when the total power being produced by the one or more wind turbines that are active is less than “the power threshold that is based at least in part on the total power production capabilities of the one or more wind turbines that are active and the number of the one or more wind turbines operating in low wind or no wind conditions”; following the controlling the operational state of each of the voltage regulators to reduce the resonance condition, detecting, by the central master controller, that the total power being produced by the one or more wind turbines that are active is greater than or equal to the power threshold; and generating, via the central master controller, a voltage regulator gain command configured to establish a constant gain for each of the voltage regulators of the wind turbines having the total power production at least equal to the power threshold.

Claim 15

The reasons for allowance of Claim 15 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method for reducing resonance in an electrical power system, wherein the wind farm electrical power system includes one or more controllers, one or the power threshold that is based, at least in part, on the total power production capabilities of the one or more wind turbines that are active and the number of the one or more wind turbines operating in low wind or no wind conditions”; and following the controlling the operational state of each of the voltage regulators to reduce the resonance condition, detecting, by the central master controller, that the total power being produced by the one or more wind turbines that are active is greater than or equal to the power threshold; and generating, via the central master controller, a voltage regulator gain command configured to establish a constant gain for each of the voltage regulators of the wind turbines having the total power production at least equal to the power threshold.

As dependent claims 2, 4, 6, 7, 9, 11, 13, 14, 17, 19, and 20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 2, 3, and 5 and corresponding description.
The prior art made of record include Busker (US Patent Publication No. 2016/0336888 A1); Larsen (US 2013/0278308 A1); Yasugi (US 2013/0119660 A1); Yin (EP 2711543 A1); Diedrichs (US 2015/0148974 A1); Inam et al. (US 2017/0346283 A1); and Yin (US 2014/0159367 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117